DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 December 2021 has been entered.

Introductory Remarks
In response to communications filed on 14 December 2021, claim(s) 1-15 is/are amended per Applicant’s request. Therefore, claims 1-15 are presently pending in the application, of which, claim(s) 1, 6, and 11 is/are presented in independent form.

No IDS has been received since the mailing of the last Office action.

The previously raised 112 rejections of claims 1-15 are withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, and 11 (and correspondingly their dependent claims) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The independent claims have been amended to recite, in part, “expanding a number of said dimensions and a number of data elements assigned to a specific dimension in response to new qualitative or quantitative attributes from multiple data sources being associated with a specific dynamic data cluster.” The specification does state, “Both the number of dimensions and the number of data elements assigned to specific dimensions can be expanded as new information is associated with a specific data cluster.” Instant specification at 0054. However, nowhere does the specification describe how this expansion is to occur. “If the specification 
Further, the independent claims have been amended to recite, in part, “modifying said use-case specific transition rules continuously and recursively, using data defragmentation, reinforcement learning, deep learning and other artificial intelligence methods, thus yielding modified use-case specific transition rules”. The specification does not: 1) make any mention of deep learning; 2) describe using data defragmentation, reinforcement learning, deep learning or other artificial intelligence methods to modify use-case specific transition rules (which appears to be referencing the creation of new rules, not modifying rules, in step 545); and 3) describe the algorithms used to perform the data defragmentation, reinforcement learning, deep learning and other artificial intelligence methods.
The dependent claims do nothing to resolve these issues and are correspondingly rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, and 11 (and correspondingly their dependent claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The independent claims have been amended to recite, in part, “modifying said use-case specific transition rules continuously and recursively, using data defragmentation, reinforcement learning, deep learning and other artificial intelligence methods”. It is unclear what other artificial intelligence methods this claim limitation is intended to cover. 

Response to Arguments
Applicant’s arguments, see page 11 et seq., filed 14 December 2021, with respect to the rejections under 35 USC 103 have been fully considered and are persuasive.  The obviousness rejections of claims 1-15 has been withdrawn. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksander Kerzhner can be reached on 571.270.1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J TORGRIMSON/             Primary Examiner, Art Unit 2165